Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to finding that the Arceo USPG 20121330769 was improperly marked as considered on the IDS submitted 11/05/2020.  It appears that the proper reference was 20120330769 which has been considered.
Information Disclosure Statement
The IDS submitted on November 5, 2020 was considered and initialed copy is attached to this notice.   
Reasons for Allowance
Claims 1-6, 8-13, and 15-20 are pending and are allowed.  The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art of record are Zhou (USPG 2014/0129,422 A1), Tumminaro (USPG 2011/0320,347), and Huiyun et al. (WO 2016134610 A1) which teach receiving a barcode and using it to make a payment but “parsing the data indicative of the barcode using the corresponding public key” didn’t seem to be taught by them the public key being used to parse data seems to be novel with Huiyun reference being the only thing even debatably close and not obvious to combine with a barcode payment system.
Regarding claims 1, 8, and 15
Zhou, Tumminaro, and Huiyun et al. taken individually or in combination with other prior art of record fails to teach or render obvious “parsing the data indicative of the barcode using the corresponding public key”.
Regarding all other claims:

Regarding all allowed claims:
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:


(571) 273-6705	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696